DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the upper half" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Alford (US D747562).
Regarding claim 1, Alford discloses an apparatus comprising: an animal feeding system having a container for storing animal feed (see figure 1 below) and a dispenser operatively connected to the container and configured to dispense the animal feed from the container (see figure 1 below); a plurality of support members; wherein each of said support members has a respective first segment and a respective second segment (see figure 1 below); wherein each of said first segments are substantially horizontal; wherein each of said second segments are generally vertical; and wherein the first segments are mounted with respect to the container.
Regarding claim 5, Alford discloses wherein the container has a bottom end and a top end; wherein the vertical distance between the bottom end and the top end defines the height of the container; and wherein the first segments are connected to the container in the upper half of the height (see figure 1 below).
Regarding claim 6, Alford discloses wherein the first segments are connected to the container in the upper 25% of the height (fig. 1)
Regarding claim 7, Alford discloses wherein the first segments are connected to the container in the upper 10% of the height (fig. 1).
Regarding claim 8, Alford teaches an apparatus comprising: an animal feeding system having a substantially cylindrical container for storing animal feed (see figure 1 below) and a dispenser operatively connected to the container and configured to dispense the animal feed from the container (see figure 1 below); said container having an outer surface and a centerline (fig. 1); a plurality of support members (fig. 1); wherein each of said support members has a respective first segment and a respective second segment (see figure 1 below); wherein each of said first segments are mounted with respect to the outer surface such that the first segments extend radially outward relative to the centerline (fig. 1); and wherein each of said second segments is at an angle of between 90 and 135 degrees with its corresponding first segment (see figure 1 below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alford.
Regarding claim 2, Alford teaches the invention substantially as claimed but is silent on wherein the first segments are at least 5 inches long. It would have been an obvious matter of design choice to have the first segments at least 5 inches long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, it would have been obvious to have first segments of at least 5 inches long to modify the size of the container.
Regarding claim 3, Alford teaches the invention substantially as claimed but is silent on wherein the first segments are at least 12 inches long. It would have been an obvious matter of design choice to have the first segments at least 12 inches long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, it would have been obvious to have first segments of at least 12 inches long to modify the size of the container.
Regarding claim 4, Alford teaches the invention substantially as claimed but is silent on wherein the first segments are at least 24 inches long. It would have been an obvious matter of design choice to have the first segments at least 24inches long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, it would have been obvious to have first segments of at least 24 inches long to modify the size of the container.

    PNG
    media_image1.png
    928
    622
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647